EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney/Agent Arthur Tan, on 05/18/2022.

CLAIMS:
The application claims 1 and 9 are amended as follows:

Referring to claim 1, in the last line of the claim, replace the words --not possible-- with “prevented”. The phrase thus should read as - “…the digital content is prevented based on the second timer.”

Referring to claim 9: Please replace claim 9 as follows:
9.	(Currently Amended) A digital certification system for digital content comprising: 
one or more communication devices, wherein, in operation, the one or more communication devices receive first identification information and second identification information from one or more client devices; 
a first timer; 
a second timer; and 
one or more processors, wherein, in operation, the one or more processors: 
verify the first identification information and establish a first secure session;
request the second identification information from the one or more client devices via the first secure session; and 
verify the second identification information and establish a second secure session; 
wherein a subset of the digital content is accessible to the one or more client devices only after verification of the first identification information and the second identification information and during the second secure session; 
wherein at least one of the first secure session and the second secure session is terminated based on the first timer; and
wherein access to at least a portion of the subset of the digital content is prevented based on at least one of the first timer and the second timer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH M JHAVERI whose telephone number is (571)270-7584.  The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433